Citation Nr: 0704124	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  00-03 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for major depressive 
disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to June 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  This matter was last before the Board in October 
2005, when it was remanded for further evidentiary 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's MDD was incurred as a consequence of 
service.  


CONCLUSION OF LAW

MDD was incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered VA's duties under the Veterans 
Claims Assistance Act (VCAA) and finds that VA has 
substantially satisfied the duties to notify and assist 
required under that Act.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A; 38 C.F.R. § 3.159.  Furthermore, given the favorable 
nature of the Board's decision, any deficiency of notice or 
assistance does not prejudice the veteran in proceeding with 
this appeal.  Any error in the failure to provide notice 
involving the downstream elements of rating and effective 
date is harmless at this time, and can be corrected by the RO 
following the Board's decision.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The veteran alleges that MDD first manifested following 
service and was precipitated by the treatment he received on 
active duty after false charges of being a homosexual.  
Service records dated in May 1957 indicated a medical 
evaluation resulted in a diagnosis of schizoid personality 
disorder, said to be a character and behavior disorder, not a 
mental disease.  The veteran's service medical records, 
including entrance and separation examinations, are silent 
with respect to depression.  Post-service medical records 
indicate documented treatment for depression in the 1980s.  
The veteran has stated on numerous occasions that he received 
psychiatric treatment earlier; however, records of such 
treatment are unavailable.  Treatment records from various 
sources following the 1980s show continued diagnosis and 
treatment of depression.  Not until September 2006 does any 
medical evidence regarding the etiology of the veteran's MDD 
appear in the record.

In September 2006, pursuant to the Board's October 2005 
remand, the veteran was afforded a VA examination to address 
whether there is any relationship between MDD and service.  
At this examination, the veteran recalled an in-service 
history of being falsely accused of being a homosexual and 
subsequent depression.  The examination report associated 
with this examination reveals a diagnosis of MDD.  After a 
review of the veteran's claims file and in response to the 
question posed by the Board in its October 2005 remand, the 
examiner remarked that it appeared at least as likely as not 
that the veteran's psychiatric disorder first manifested in 
service and was related to the veteran's experiences in 
service based upon the history provided by the veteran 
supported by records of private psychiatric treatment.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained an in-
service injury or disease, that the veteran developed a 
chronic disability, and that the in-service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38  
C.F.R. § 3.303(d).  

When, after careful consideration of all information and lay 
and medical evidence of record in a case, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, VA will resolve such doubt in favor of the 
claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Reasonable doubt is defined as an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.

The evidence is at least in equipoise that the veteran's MDD 
is related to his period of military service.  The Board has 
carefully considered all of the evidence of record, including 
the credible testimony offered by the veteran at his October 
2003 RO hearing, and recognizes the apparently conflicting 
medical evidence of record.  In this regard, it is notable 
that the May 1957 in-service medical evaluation does not 
contain a diagnosis of MDD, but a diagnosis of schizoid 
personality disorder.  On the contrary, the veteran's medical 
history closely following his discharge from service 
indicates a history of MDD and the September 2006 VA 
examination indicates a relationship between MDD and service.  
Particularly, this examination supports the veteran's 
contention that MDD is related to the false charges of 
homosexuality brought against him that resulted in his 
discharge from service.  Accordingly, although service 
records do not contain a diagnosis of MDD, they at least 
suggest the onset of psychiatric problems in service and the 
September 2006 VA examination indicates that it is at least 
as likely as not that the veteran incurred MDD in service.  
Accordingly, the evidence is evenly balanced that the veteran 
incurred MDD in service and the claim is granted.  




ORDER

Entitlement to service connection for MDD is granted.



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


